Exhibit 10.51

 

SEQUENOM, INC.

 

NON-EMPLOYEE DIRECTOR

COMPENSATION POLICY

 

The Board of Directors (the “Board”) of Sequenom, Inc. (the “Company”) and the
Nominating and Corporate Governance Committee of the Board adopted the following
compensation program for non-employee directors of the Board. Pursuant to this
program, each member of the Board who is not an employee or an officer of the
Company will receive the following compensation for Board services, as
applicable:

 

  •  

a $25,000 annual retainer for service as a Board member;

 

  •  

a $20,000 supplemental annual retainer for service as Chairman of the Board;

 

  •  

a $12,000 supplemental annual retainer for service as Chairman of the Audit
Committee;

 

  •  

a $8,000 supplemental annual retainer for service as Chairman of the
Compensation Committee;

 

  •  

a $5,000 supplemental annual retainer for service as Chairman of the Nominating
and Corporate Governance Committee;

 

At the election of each non-employee director of our Board made prior to the
commencement of a fiscal year, all or a specific percentage of the annual
retainer for such year may be payable in either cash, nonqualified stock options
to purchase shares of the Company’s common stock, restricted shares of common
stock or restricted stock unit awards. In the event that the election is made to
receive a nonqualified stock option, restricted stock, or restricted stock unit
award in lieu of all or a portion of such cash compensation, such nonstatutory
stock option, restricted stock or restricted stock unit award will be granted
pursuant to the Company’s 2006 Equity Incentive Plan, or any successor plan. The
grant date of each such nonstatutory stock option, restricted stock or
restricted stock unit award will be the first trading day of the fiscal year for
which such election is made and each award will vest in four equal quarterly
installments on the last day of each quarter of the fiscal year for which such
election is made, subject to such director’s continued service as a member of
the Board through the applicable vesting dates.

 

The exercise price per share of each nonstatutory stock option shall be equal to
the fair market value of a share of the Company’s common stock on the grant date
and will be exercisable for the number of shares of the Company’s common stock
equal to a Black-Scholes value of such nonstatutory stock option divided into
the amount of the annual retainer for which an election to receive a
nonstatutory stock option is made. Such calculation will be performed with the
applicable inputs as if such calculation were performed on the first trading day
of the December that precedes the fiscal year for which the election is made. In
the event that an election is made for restricted stock or restricted stock unit
awards, the number of restricted stock or restricted stock unit awards granted
will be determined using the average daily closing sales price per share as
reported on the Nasdaq Global Market for the month of November that precedes the
fiscal year for which the election is made, divided into the portion of the
annual retainer for which an election to receive the restricted stock or
restricted stock unit award is made.

 

Members of our Board will also be paid $1,500 and $1,000 in cash for attending
special meetings in person or telephonically, respectively. For attending
special meetings of committees of the Board, members of each committee will
receive $1,000 in cash.

 

Additionally, members of the Board who are not employees or officers of the
Company receive a nonqualified stock option to purchase 40,000 shares of the
Company’s common stock on the date of their election to the Board and also
receive an annual nonqualified stock option to purchase 20,000 additional shares
of the Company’s common stock at the annual stockholders meeting.